Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 11/4/2021.
2. 	Claims 1-22 are pending in the case. 
3.	Claims 21 and 22 are newly added. 
4.	Claims 1, 9 and 19 are independent claims. 



Applicant’s Response
5.	In Applicant’s response dated 11/4/2021, applicant has amended the following:
a) Claims 1, 9 and 19
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 8/4/2021 are withdrawn:
a) Objection to claims 6, 10, 17, 18 and 20
b) 35 U.S.C. 112 (b) Rejection to claim 8
c) Double Patenting Rejection to claims 1-20


Terminal Disclaimer
The terminal disclaimer filed on 11/4/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,747,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites “wherein the graphic element representing the second playlist as a whole is visually different than the graphic element representing the two or more snippets.” which is already recited in claim 9 (i.e., wherein the graphic element representing the two or more snippets has a different visual appearance than the graphic element representing the second playlist as a whole.). Therefore, claim 15 fails to further limit claim 9. 


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri et al. (hereinafter “Chaudhri”), U.S. Published Application No. 20120311500 A1 in view of Pugsley et al. (hereinafter “Pugsley”), U.S. Published Application No. 20110138331 A1.  
Claim 1:
Chaudhri teaches A device comprising: (par. 43; Device 600 can be any device capable of capturing handwriting on a touch sensitive surface, including but not limited to smart phones and electronic tablets.)

a touch-sensitive display; (Figure 6; touch screen 646)

a processor; (Figure 6; processor 604)
and a non-transitory computer-readable medium comprising instructions that, when executed by the processor, cause the processor to: (Figure 6; instructions executed by processor 604)

play a media content item of a first playlist, wherein the first playlist includes a plurality of media content items; (e.g., playing a first media content item from a stack 204 (i.e., first playlist 1 of a group of playlist 1-7 of Figure 2A) with the media player par. 25; The visual representation at the top of stack 204 can be user-selectable. For example, when a user clicks or touches the visual representation, the digital media item corresponding to the icon can be immediately played back by a digital media player)

generate a user interface displaying a graphic associated with the media content item that is playing; (Figure 1; generated media player interface displaying Graphic “Now Playing” with visual of the first media item (e.g., John Lennon Working Class Hero Legend) currently playing))

responsive to receiving a swipe input over the touch-sensitive display in a first direction: select a second playlist, the second playlist having a first media content item and a second media content item; (e.g., horizontal gesture swipe to select a second playlist having multiple media content items Figure 2B; par. 27; For example, Playlist 7 can be scrubbed when the user gestures along a horizontal gesture path in GUI 200 represented conceptually by points 1-5 in stack view 204, where each point indicates the position of a finger or stylus in the gesture path where the visual representation changes to the next representation (e.g., from Cover Art A to Cover Art E) in stack 204.)

display a graphic element representing the second playlist as a whole; (e.g., overlapping elements displaying “Cover Art” on topmost layer represents a playlist as a whole as shown in Figure 2B) 

Chaudhri fails to expressly teach
and automatically play a first playlist trailer associated with the second playlist, wherein the first playlist trailer includes a first snippet of the first media content item, the first snippet having a snippet duration of less than a first media content item duration and a second snippet of the second media content item, the second snippet having a second snippet duration less than a second media content item duration; 
and wherein the instructions that play the first playlist trailer further cause the processor to: while playing the first playlist trailer, display a graphic element representing the first playlist trailer in place of the graphic element representing the second playlist as a whole, 
the graphic element representing the first playlist trailer comprising graphical elements associated with at least the first and second media content items of the second playlist.
However, Pugsley teaches 
and automatically play a first playlist trailer associated with the second playlist, wherein the first playlist trailer includes a first snippet of the first media content item, the first snippet having a snippet duration of less than a first media content item duration and a second snippet of the second media content item, the second snippet having a second snippet duration less than a second media content item duration; (e.g., selecting an album and automatically playing a preview of each song (i.e., snippets) par. 34; In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., play the first 30 seconds), or the user can control playback of such previews using the toggle play/pause button 439.)
and wherein the instructions that play the first playlist trailer further cause the processor to: while playing the first playlist trailer, display a graphic element representing the first playlist trailer in place of the graphic element representing the second playlist as a whole. (e.g., album for sale presented while preview of each song is playing represents the “playlist trailer” and album presented not for sale represents the playlist as a whole because the user can play each individual track par. 34; In FIG. 4B, the album icon 435 that is upright at the front of the first area is the currently selected album, and information about that selected album is provided beneath the icon 435. For example, the album title and artist can be provided in field 437, and beneath field there is a description of the year the album was recorded, the genre of the album, the published, the price, and track names. Additionally, a toggle play/pause button 439 is provided that can allow a user to play a selected track, for example, by highlighting the track name. In FIG. 4B, the first track is highlighted and a play icon 441 is provided adjacent to the first track name in order to show which track is currently playing. In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., play the first 30 seconds), or the user can control playback of such previews using the toggle play/pause button 439. In a configuration in which the albums shown are in the music library of the user, then the interface could play full versions of the tracks.)
the graphic element representing the first playlist trailer comprising graphical elements associated with at least the first and second media content items of the second playlist. (e.g., each track name that is displayed for the album of previews are the same track names for the corresponding album of full songs  (i.e., the track name is arrangement of graphic elements associated with the media items of the second playlist) Pugsley; par. 34; Additionally, a toggle play/pause button 439 is 	In analogous art of playing media files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swiping to select media albums as taught by Chaudhri to include a preview mode and a list of similar albums as taught by Pugsley to provide the benefit of allowing a user to quickly decide if they desire to purchases the media files as well as other related media files. 


Claim 2 depends on claim 1:
Chaudhri teaches wherein generating the user interface comprises: 
representing the media content item that is playing as a media content item card; (Chaudhri; Figure 1; cover art icon card representing John Lennon currently playing media item) 
representing the first playlist as a stack of media content item cards; (Chaudhri; Figure 2A; Playlist 1 is a stack of cover art icons representing a stack of media content item cards)

and representing one or more playlists other than the first playlist as one or more playlist cards. (Chaudhri; Figure 2; playlist 2-7 are playlists (i.e., top most card of playlists represented as one or more playlist cards) other than playlist 1)

Chaudhri teaches wherein the instructions when executed by the processor further cause the processor to: responsive to receiving a tap or double tap input over the touch-sensitive display, play a next media content item or a previous media content item of the first playlist. (Chaudhri; Figures 1 and 2; tapping media player controls to play the next or previous media content item of the playlist Figure 6; touch screen 646)
Claim 4 depends on claim 1:
As noted above, Chaudhri/Pugsley teaches wherein the graphic element representing the first playlist trailer includes an arrangement of graphic elements associated with the media content items of the second playlist. (e.g., displaying each track name (i.e., an arrangement of graphic elements associated with the media items of the album) when the track of the album is selected Pugsley; par. 34; Additionally, a toggle play/pause button 439 is provided that can allow a user to play a selected track, for example, by highlighting the track name. In FIG. 4B, the first track is highlighted and a play icon 441 is provided adjacent to the first track name in order to show which track is currently playing.)
Claim 5 depends on claim 4:
As noted above, Chaudhri/Pugsley teaches wherein the graphic element representing the second playlist as a whole is visually different than the graphic element representing the first playlist trailer. (e.g., the location of the graphic album for sale is near the “buy” button is different than the location of the album when not for sale or not near the “buy” button, therefore, the graphic album appears visually different based on surrounding elements that convey context par. 34; In a configuration in which the albums shown are in the music library of the user, then the interface could play full versions of the tracks. Additionally, in a configuration in which the albums are provided for sale, a "Buy" button 443 can be provided that can allow a user to select the album for purchase, for example, which can take a user to a online store to purchase the album or tracks.)
Claim 6 depends on claim 1:
	Chaudhri teaches wherein the instructions when executed by the processor further cause the processor to: responsive to receiving a swipe input over the touch-sensitive display in a second direction, select a playlist (see Figure 2B, par. 27; In the example shown, and assuming a touch sensitive display, the user can select stack 204, and then make repeated swiping gestures on GUI 200 to scrub "in place" through each visual representation in stack 204. As used herein, scrubbing means scrolling in-place through a stack of visual representations where for each swipe gesture or movement of a pointer (e.g., a mouse cursor), the visual representation at the top of the stack is replaced by a next visual representation in stack 204.) 

Chaudhri fails to expressly teach wherein the instructions when executed by the processor further cause the processor to: responsive to receiving a swipe input over the touch-sensitive display in a second direction, play a second playlist trailer associated with a third playlist, wherein the first playlist and second playlist are associated with a first plurality of playlists and the third playlist is associated with a second plurality of playlists and wherein each playlist in the second plurality of playlists includes a plurality of media content items.

However, Pugsley teaches wherein the instructions when executed by the processor further cause the processor to: 
responsive to receiving a  input over the touch-sensitive display in a second direction, play a second playlist trailer associated with a third playlist, (e.g., responsive on the input direction, automatic play a preview of songs (i.e., playlist trailer) related to the selected album (i.e., third playlist)  par. 30; Once the user selects an artist from the "Artist" column 403 (e.g., by using a mouse cursor, touchscreen, voice command, or other selection tool),  par. 34; In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., play the first 30 seconds), or the user can control playback of such previews using the toggle play/pause button 439. )
wherein the first playlist and second playlist are associated with a first plurality of playlists and the third playlist is associated with a second plurality of playlists and wherein each playlist in the second plurality of playlists includes a plurality of media content items. (e.g., wherein the album is associated with other albums based on genre, artist or same year as shown in Figure 4B par. 41; Whenever a new seed media/album/track is on the front of the first area, then the second area (e.g., 
In analogous art of playing media files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media albums as displayed by Chaudhri to include an album displayed for sale that when selected plays a preview of songs as taught by Pugsley to provide the benefit of allowing a user to quickly decide if they desire to purchases the media files.


Claim 8 depends on claim 1:
As noted above, Chaudhri/Pugsley teaches wherein the instructions when executed by the processor further cause the processor to: when a confirmatory selection user input is not received into the touch sensitive display while the first playlist trailer is playing, play the second playlist after playback of the first playlist trailer has concluded. (e.g., not selecting anything during the preview of songs, but selecting a song that was previewed from the album after the preview of the songs from the album is completed Pugsley par. 34; In a configuration in which the 

Claim 9:
Chaudhri teaches A non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to: (Figure 6; instructions executed by processor 604)
play a first media content item of a first playlist, wherein the first playlist includes a plurality of media content items; (e.g., playing a first media content item from a stack 204 (i.e., first playlist 1 of a group of playlist 1-7 of Figure 2A) with the media player par. 25; The visual representation at the top of stack 204 can be user-selectable. For example, when a user clicks or touches the visual representation, the digital media item corresponding to the icon can be immediately played back by a digital media player)
generate a user interface displaying a graphic associated with the first media content item that is playing; (Figure 1; generated media player interface displaying Graphic “Now Playing” with visual of the first media item (e.g., John Lennon Working Class Hero Legend) currently playing))

responsive to an input associated with a first dimension being received into the user interface: select a second playlist; (e.g., horizontal gesture swipe to 
display a graphic element representing the second playlist as a whole; (e.g., overlapping elements displaying “Cover Art” on topmost layer represents a playlist as a whole as shown in Figure 2B) 

Chaudhri fails to expressly teach automatically play two or more snippets associated with the second playlist, each snippet corresponding to an associated media content item of the second playlist and having a duration of less than the duration of the associated media content item; while playing the two or more snippets associated with the second playlist, display a graphic element representing the two or more snippets in place of the graphic element representing the second playlist as a whole, 
wherein the graphic element representing the two or more snippets has a different visual appearance than the graphic element representing the second playlist as a whole. 


automatically play two or more snippets associated with the second playlist, each snippet corresponding to an associated media content item of the second playlist and having a duration of less than the duration of the associated media content item; (e.g., selecting an album and automatically playing a preview of each song (i.e., snippets) par. 34; In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., play the first 30 seconds), or the user can control playback of such previews using the toggle play/pause button 439.)
while playing the two or more snippets associated with the second playlist, display a graphic element representing the two or more snippets in place of the graphic element representing the second playlist as a whole. (e.g., album for sale presented while preview of each song is playing represents the “playlist trailer” and album presented not for sale represents the playlist as a whole because the user can play each individual track par. 34; In FIG. 4B, the album icon 435 that is upright at the front of the first area is the currently selected album, and information about that selected album is provided beneath the icon 435. For example, the album title and artist can be provided in field 437, and beneath field there is a description of the year the album was recorded, the genre of the album, the published, the price, and track names. Additionally, a toggle play/pause button 439 is provided that can allow a user to play a selected track, for example, by highlighting the track name. In FIG. 4B, the first track is highlighted and a play icon 441 is provided adjacent to the first track name in order to show which track is currently playing. In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., 
wherein the graphic element representing the two or more snippets has a different visual appearance than the graphic element representing the second playlist as a whole. (e.g., the location of the graphic album for sale is near the “buy” button is different than the location of the album when not for sale or not near the “buy” button, therefore, the graphic album appears visually different based on surrounding elements that convey context Pugsley; par. 34; In a configuration in which the albums shown are in the music library of the user, then the interface could play full versions of the tracks. Additionally, in a configuration in which the albums are provided for sale, a "Buy" button 443 can be provided that can allow a user to select the album for purchase, for example, which can take a user to a online store to purchase the album or tracks.)

In analogous art of playing media files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swiping to select media albums as taught by Chaudhri to include a preview mode and a list of similar albums as taught by Pugsley to provide the benefit of allowing a user to quickly decide if they desire to purchases the media files as well as other related media files.

wherein the instructions when executed by the processor further cause the processor to: responsive to an input associated with a depth dimension being received into the user interface, play a second media content item of the first playlist. (e.g., finger moving in space is associated with a depth dimension Chaudhri; Figures 1 and 2; tapping media player controls to play the next or previous media content item of the playlist Figure 6; touch screen 646)
Claim 11 depends on claim 9:
Chaudhri teaches wherein the input associated with the depth dimension comprises a tap input, and wherein the second media content item is a next media content item of the first playlist. (e.g., finger moving in space is associated with a depth dimension Chaudhri; Figures 1 and 2; tapping media player controls to play the next or previous media content item of the playlist Figure 6; touch screen 646)
Claim 12 depends on claim 9:
Chaudhri teaches wherein the input associated with a depth dimension comprises a double tap input, and wherein the second media content item is a prior media content item of the first playlist. (Chaudhri; Figures 1 and 2; tapping media player controls to play the next or previous media content item of the playlist Figure 6; touch screen 646))

Chaudhri teaches wherein generating the user interface comprises: representing the media content item that is playing as a media content item card; (Chaudhri; Figure 1; cover art icon card representing John Lennon currently playing media item)
representing the first playlist as a stack of media content item cards; (Chaudhri; Figure 2A; Playlist 1 is a stack of cover art icons representing a stack of media content item cards)
and representing one or more playlists other than the first playlist as one or more playlist cards. (Chaudhri; Figure 2; playlist 2-7 are playlists (i.e., top most card of playlists represented as one or more playlist cards) other than playlist 1)
Claim 14 depends on claim 9:
As noted above, Chaudhri/Pugsley teaches wherein the graphic element representing the two or more snippets includes an arrangement of graphic elements associated with the media content items of the second playlist. (e.g., displaying each track name (i.e., an arrangement of graphic elements associated with the media items of the album) when the track of the album is selected Pugsley; par. 34; Additionally, a toggle play/pause button 439 is provided that can allow a user to play a selected track, for example, by highlighting the track name. In FIG. 4B, the first track is highlighted and a play icon 441 is provided adjacent to the first track name in order to show which track is currently playing.)

As noted above, Chaudhri/Pugsley teaches wherein the graphic element representing the second playlist as a whole is visually different than the graphic element representing the two or more snippets. (e.g., the location of the graphic album for sale is near the “buy” button is different than the location of the album when not for sale or not near the “buy” button, therefore, the graphic album appears visually different based on surrounding elements that convey context Pugsley; par. 34; In a configuration in which the albums shown are in the music library of the user, then the interface could play full versions of the tracks. Additionally, in a configuration in which the albums are provided for sale, a "Buy" button 443 can be provided that can allow a user to select the album for purchase, for example, which can take a user to a online store to purchase the album or tracks.)
Claim 16 depends on claim 9:
Chaudhri wherein the instructions when executed by the processor further cause the processor to: responsive to an input associated with a second dimension being received into the user interface, play a media content item associated with a third playlist, (e.g., finger input moves in space is associated with multiple dimension in space Chaudhri; Figures 1 and 2; tapping media player controls to play the next or previous media content item of the playlist Figure 6; touch screen 646)

wherein the first playlist and second playlist are associated with a first plurality of playlists and the third playlist is associated with a second plurality of playlists and wherein each playlist in the second plurality of playlists includes a plurality of media content items.

	However, Pugsley teaches wherein the first playlist and second playlist are associated with a first plurality of playlists and the third playlist is associated with a second plurality of playlists and wherein each playlist in the second plurality of playlists includes a plurality of media content items.(e.g., wherein the album is associated with other albums based on genre, artist or same year as shown in Figure 4B par. 41; Whenever a new seed media/album/track is on the front of the first area, then the second area (e.g., sections 467A-C, and 499) are automatically updated by simultaneous comparison and/or calculation of metadata of the seed to other related media/album/song that are available in a user device, in any other available device, and/or in any network service (such as online media store/shop). The second area (e.g., sections 467A-C, and 499) displays found and relating media/albums/tracks based on the charactering metadata of that section (e.g., genre, artist, same year, videos related to album/song, albums/songs related to video, already purchased content, content available in different devices, content available on different online services, etc.).)

In analogous art of playing media files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media albums as displayed by Chaudhri to include an album displayed for sale that 


Claim 18 depends on claim 9:
As noted above, Chaudhri/Pugsley teaches wherein the instructions when executed by the processor further cause the processor to: when the confirmatory selection user input is not received into a touch sensitive display while the snippet of the two or more snippets from the second playlist are playing, playing the second playlist after playback of the two or more snippets from the second playlist has concluded. (e.g., not selecting anything during the preview of songs, but selecting a song that was previewed from the album after the preview of the songs from the album is completed par. 34; In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., play the first 30 seconds), or the user can control playback of such previews using the toggle play/pause button 439.)
Claim 19:
Chaudhri teaches A method of media playback by a media playback device, the method comprising: playing a first media content item of a first playlist, wherein the first playlist includes a plurality of media content items; (e.g., playing a first media content item from a stack 204 (i.e., first playlist 1 of a group of playlist 1-7 

generating a user interface displaying a graphic associated with the first media content item that is playing; (Figure 1; generated media player interface displaying Graphic “Now Playing” with visual of the first media item (e.g., John Lennon Working Class Hero Legend) currently playing))

responsive to receiving an input associated with a first dimension: selecting a second playlist, the second playlist having two or more media content items; (e.g., horizontal gesture swipe to select a second playlist having multiple media content items Figure 2B; par. 27; For example, Playlist 7 can be scrubbed when the user gestures along a horizontal gesture path in GUI 200 represented conceptually by points 1-5 in stack view 204, where each point indicates the position of a finger or stylus in the gesture path where the visual representation changes to the next representation (e.g., from Cover Art A to Cover Art E) in stack 204.)

displaying a graphic element representing the second playlist as a whole; (e.g., overlapping elements displaying “Cover Art” on topmost layer represents a playlist as a whole as shown in Figure 2B)


automatically playing a trailer of the second playlist by playing two or more snippets of the two or more media content items, each snippet corresponding to an associated media content item and having a duration less than the associated media content item; while playing the trailer, displaying a graphic element representing the trailer in place of the graphic element representing the second playlist as a whole,
wherein the graphic element representing the trailer has a different visual appearance than the graphic element representing the second playlist as a whole.


However, Pugsley teaches 
automatically playing a trailer of the second playlist by playing two or more snippets of the two or more media content items, each snippet corresponding to an associated media content item and having a duration less than the associated media content item; (e.g., album for sale presented while preview of each song is playing represents the “playlist trailer” and album presented not for sale represents the playlist as a whole because the user can play each individual track par. 34; In FIG. 4B, the album icon 435 that is upright at the front of the first area is the currently selected album, and information about that selected album is provided beneath the icon 435. For example, the album title and artist can be provided in field 437, and beneath field there is a description of the year the album was recorded, the genre of the album, the published, the price, and track names. Additionally, a toggle play/pause button 439 is 
while playing the trailer, displaying a graphic element representing the trailer in place of the graphic element representing the second playlist as a whole. (e.g., album for sale presented while preview of each song is playing represents the “playlist trailer” and album presented not for sale represents the playlist as a whole because the user can play each individual track par. 34; In FIG. 4B, the album icon 435 that is upright at the front of the first area is the currently selected album, and information about that selected album is provided beneath the icon 435. For example, the album title and artist can be provided in field 437, and beneath field there is a description of the year the album was recorded, the genre of the album, the published, the price, and track names. Additionally, a toggle play/pause button 439 is provided that can allow a user to play a selected track, for example, by highlighting the track name. In FIG. 4B, the first track is highlighted and a play icon 441 is provided adjacent to the first track name in order to show which track is currently playing. In a configuration in which the albums shown are provided for sale, the interface could automatically begin a preview of each song (e.g., play the first 30 seconds), or the user can control playback 
	
wherein the graphic element representing the trailer has a different visual appearance than the graphic element representing the second playlist as a whole. (e.g., the location of the graphic album for sale is near the “buy” button is different than the location of the album when not for sale or not near the “buy” button, therefore, the graphic album appears visually different based on surrounding elements that convey context Pugsley; par. 34; In a configuration in which the albums shown are in the music library of the user, then the interface could play full versions of the tracks. Additionally, in a configuration in which the albums are provided for sale, a "Buy" button 443 can be provided that can allow a user to select the album for purchase, for example, which can take a user to a online store to purchase the album or tracks.)

In analogous art of playing media files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the swiping to select media albums as taught by Chaudhri to include a preview mode and a list of similar albums as taught by Pugsley to provide the benefit of allowing a user to quickly decide if they desire to purchases the media files as well as other related media files.

Claim 21 depends on claim 1:
wherein the graphic element representing the first playlist trailer comprises a combination of the graphical elements associated with at least the first and second media content items of the second playlist. (e.g., each track name is combined into a list for the album of previews is the same combined list for the corresponding album of full songs (i.e., combination of graphic elements associated with the media items of the second playlist) Pugsley; par. 34; Additionally, a toggle play/pause button 439 is provided that can allow a user to play a selected track, for example, by highlighting the track name. In FIG. 4B, the first track is highlighted and a play icon 441 is provided adjacent to the first track name in order to show which track is currently playing.)

Claims 7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri/Pugsley as cited above and applied to claim 1,9 and 19, further in view of Fino et al. (hereinafter “Fino”), U.S. Published Application No. 2011/0234480 A1.
Claim 7 depends on claim 1:
Chaudhri/Pugsley fails to expressly teach wherein the instructions when executed by the processor further cause the processor to: when a confirmatory selection user input is received into a touch-sensitive display while a playlist trailer is playing, play a playlist from the playing playlist trailer.

wherein the instructions when executed by the processor further cause the processor to: when a confirmatory selection user input is received into a touch-sensitive display while a playlist trailer is playing, play a playlist from the playing playlist trailer. (e.g., original song plays, pause the original song to start the scan preview (i.e., preview playlist trailer), while the scan preview is playing (i.e., preview playlist trailer is playing); selecting a new song from the scan preview to play (i.e., confirmatory selection), and playing the new song a part of a playlist with the original song Examiner submits that the original song and the new song as a playlist associated with the playlist trailer par. 33; touch screen input interface, par. 51; In these embodiments, the artist-based scan preview may allow the user to preview songs in the R&B genre and to select a previewed song from an R&B artist. The electronic device may take any suitable action responsive to the user selection of the song, such as creating a playlist of R&B songs from that artist, par. 94; If, instead, the user selects one of the previewed songs from the scan preview mode, the electronic device may switch back to play mode and may continue playing the selected song. Thus, there may be a seamless transition back to play mode from scan preview mode regardless of whether the user selects a song from the scan preview mode. When returning to play mode after selecting a new song from the scan preview, the electronic device may provide a display screen similar to display screen 1200, but corresponding to the new song.)
In light of being in the same analogous art of selecting media items for playback, it would have been obvious to one of ordinary skilled in the art before the effective 


Claim 17 depends on claim 9:
Chaudhri/Pugsley fails to expressly teach wherein the instructions when executed by the processor further cause the processor to: when a confirmatory selection user input is received into a touch-sensitive display while a snippet of the two or more snippets from the second playlist are playing, playing the second playlist. 
However, Fino teaches wherein the instructions when executed by the processor further cause the processor to: when a confirmatory selection user input is received into a touch-sensitive display while a snippet of the two or more snippets from the second playlist are playing, playing the second playlist.  (e.g., original song plays, pause the original song to start the scan preview (i.e., preview playlist trailer), while the scan preview is playing (i.e., preview playlist trailer is playing); selecting a new song from the scan preview to play (i.e., confirmatory selection), and playing the new song a part of a playlist with the original song Examiner submits that the original song and the new song as a playlist associated with the playlist trailer par. 33; touch screen input interface, par. 51; In these embodiments, the artist-based scan preview may allow the user to preview songs in the R&B genre and to select a 
In light of being in the same analogous art of selecting media items for playback, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the playback of playlists as taught by Chaundri/Pugsley to include selecting a song while in a scan preview mode for previewing songs as taught by Fino, with a reasonable expectation of success, to provide the benefit of reducing the time to locate and transition to a desired song. 

Claim 20 depends on claim 19:
Chauhri/Pugsley teaches and when the confirmatory selection user input is not received into a touch sensitive display while the playlist trailer is playing, play the playlist from the playing playlist trailer after playback of the playing playlist trailer has concluded. (e.g., no selection of a song is made (i.e., confirmatory 


Chaudhri/Pugsley fails to expressly teach when a confirmatory selection user input is received into the touch-sensitive display while a playlist trailer is playing, playing a playlist from the playing playlist trailer; 

However, Fino teaches when a confirmatory selection user input is received into [[the]] a touch-sensitive display while a playlist trailer is playing, playing a playlist from the playing playlist trailer; (e.g., original song plays, pause the original song to start the scan preview (i.e., preview playlist trailer), while the scan preview is playing (i.e., preview playlist trailer is playing); selecting a new song from the scan preview to play (i.e., confirmatory selection), and playing the new song a part of 

In light of being in the same analogous art of selecting media items for playback, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the playback of playlists as taught by Chaundri/Pugsley to include selecting a song while in a scan preview mode for previewing songs as taught by Fino, with a reasonable expectation of success, to provide the benefit of reducing the time to locate and transition to a desired song. 



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhri/Pugsley as cited above and applied to claim 1, further in view of Hanson et al. (hereinafter “Hanson”), U.S. Published Application No. 20130080968 A1.
Claim 22 depends on claim 1:
Chaudhri/Pugsley fails to expressly teach wherein the graphic element representing the first playlist trailer comprises a mosaic of the graphical elements associated with at least the first and second media content items of the second playlist. (emphasis added) 

However, Hanson teaches wherein the graphic element representing the first playlist trailer comprises a mosaic of the graphical elements associated with at least the first and second media content items of the second playlist. (emphasis added)
(e.g., mosaic of graphical elements representing the songs of a playlist FIG. 5C illustrates a graphic tile mosaic 506 representing aggregated songs, such as on a song playlist. The cover art 508a-d represents four different songs in the playlist and are positioned in the four quadrants of the graphic tile mosaic.)

In analogous art of playing media files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the album covers for the preview list of songs and the list of full songs as taught by Chaudhri/Pugsley to include a mosaic of images representing each song on the playlist as taught by Hanson to provide the benefit of providing a visual friendly way of identifying a playlist faster. 
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
Prior Art Rejections
Applicant argues that while the cited portions of Pugsley disclose displaying an album icon 435 on the user interface and playing clips from songs within the album, the cited portions of Pugsley fail to disclose displaying a graphic element representing the two or more snippets that has a “different visual appearance” than the graphic element representing the second playlist as a whole. In fact, the cited portions of Pugsley fail to disclose altering or otherwise displaying a graphic element representing the two or more snippets in place of the graphic element representing the second playlist as a whole at all. (see Response; page 12)

Examiner respectfully disagrees. 
	As admitted by Applicant, Pugsley teaches one or more album icons related to the albums in the users library or albums the may be interested in purchasing. (see Response; page 11)
Examiner submits that the location of an album cover representing a playlist of previews is displayed near a “buy” button and the location of an album cover representing a playlist of full songs is not displayed near a “buy” button. (e.g., the location of the graphic album for sale is near the “buy” button is different than the location of the album when not for sale or not near the “buy” button, therefore, the graphic album appears visually different based on surrounding elements that convey 
Therefore, the album cover is visually different based on the relative layout amongst other graphical elements such as the “buy” button on the page. Therefore, Pugsley does teach or suggest altering the placement a graphic element within a layout representing the two or more snippets in place of the graphic element representing the second playlist as a whole at all.

Examiner notes that newly applied Hanson reference is relied upon to teach displaying a mosaic of graphical images representing the playlist trailer or the album as a whole because they both share the same list of songs (see new claim 22). Hanson teaches generating the graphic based on the list of song within the playlist. (e.g., mosaic of graphical elements representing the songs of a playlist see Hanson FIG. 5C illustrates a graphic tile mosaic 506 representing aggregated songs, such as on a song playlist. The cover art 508a-d represents four different songs in the playlist and are positioned in the four quadrants of the graphic tile mosaic.)

For at least the foregoing reasons, the claims are not in condition for allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145